J-S02020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 THOMAS W. OLICK,                          :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
              v.                           :
                                           :
 ROBERT AND BEVERLY SKRAPITS               :   No. 1470 EDA 2020


                Appeal from the Order Entered June 12, 2020,
           in the Court of Common Pleas of Northampton County,
                Civil Division at No(s): C 48-CV-2019-11678.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                    FILED: APRIL 9, 2021

      Thomas W. Olick appeals, pro se, from an order denying him in forma

pauperis status in a separate appeal. See Olikc v. Skrapits, 1581 EDA 2020.

Both parties contend that whether the trial court erroneously denied Mr. Olick

in forma pauperis status is now moot.

      On December 9, 2019, Mr. Olick sued Robert and Beverly Skrapits for

malicious use of civil process.       Mr. and Mrs. Skrapits filed preliminary

objections, which the trial court sustained. Mr. Olick mistakenly appealed to

the Commonwealth Court of Pennsylvania and simultaneously moved the trial

court for in forma pauperis status.

      After a COVID-19 delay, the trial court held a hearing on Mr. Olick’s in

forma pauperis motion.     It denied his request.   The next day, he filed a

document titled “Failure to Comply with Pa. 231 Pa. Code 240 (c)(3).” The

trial court construed this as an application for reconsideration; scheduled
J-S02020-21



another hearing on the in forma pauperis request; and directed Mr. Olick to

bring certain documents that he had previously alleged would support his in

forma pauperis application.

      On June 12, 2020, the trial court issued an order vacating its prior order.

The court then concluded that Mr. Olick “has sufficient assets to pay any fees

associated with his case, and further, based upon the record, [found] Mr. Olick

lacking in credibility in material respects with respect to the information

contained in his petition for in forma pauperis.” Trial Court Order, 6/12/20.

It again denied his in forma pauperis motion.

      Meanwhile, Mr. Olick requested in forma pauperis status from the

Commonwealth Court. See Olick’s “Application for Exemption to Reproduced

Record” at 1, 1581 EDA 2020 (stating that he “filed with the Commonwealth

Court a Pa RAP Rule 553 Motion to proceed in Forma Pauperis in this Appeal

(640 CD 2020)”). He then filed another appeal to the Commonwealth Court

from the trial court’s order denying in forma pauperis status.               The

Commonwealth Court transferred both appeals and the appellate motion for

in forma pauperis status to this Court.

      We denied Mr. Olick’s appellate, in forma pauperis motion on November

2, 2020. See Superior Court Order, 11/2/20 (filed at 1581 EDA 2020). Also,

in his brief, he admits to having paid all appellate fees. Strangely, Mr. Olick

concedes that the primary issues of this appeal are moot. “Were the issues

surrounding the previously denied [in forma pauperis] motion rendered MOOT

after [Mr. Olick] paid all relevant Appeal Fees?” Mr. Olick’s Brief at 2 (some

                                      -2-
J-S02020-21



capitalization omitted). “Suggested Answer: Yes.” Id. We agree with Mr.

Olick; the primary issues underlying this appeal are moot.

     Mootness “problems arise from events occurring after the lawsuit has

gotten under way [including] changes in the facts . . . .” In re Gross, 382

A.2d 116, 119 (Pa. 1978). The Supreme Court of Pennsylvania opined:

        this Court will not decide moot questions. As explained
        above, a legal question can become moot on appeal as a
        result of an intervening change in the facts of the case. For
        example, in Meyer v. Strouse, 221 A.2d 191 (Pa. 1966),
        involving an action in quo warranto, the appellant appealed
        from the lower court’s judgment which ordered his ouster
        from the office of tax collector. When the appeal reached
        this Court, the appellant’s term of office had already
        expired, and this Court held that the intervening expiration
        of the appellant’s term of office rendered the appeal moot.

Id., 382 A.2d at 119–20 (some citations omitted).

     Here, a change in facts has likewise mooted the issues surrounding Mr.

Olick’s in forma pauperis status. He has paid the appellate fees that such

status would have allowed him to forgo. Whether Mr. Olick can afford those

court payments no longer requires resolution, because he has made them.

The underlying issues of this appeal are therefore moot.

     Appeal dismissed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/9/21


                                    -3-